DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     Election/Restrictions
2.    Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/2021.

                                                                    Information Disclosure Statement
3.    The information disclosure statements (IDS) were submitted on the following: 08/31/2020. The sub-missions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1 and 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for ambiguity of the scope of the claims.
6.	Claims 1 and 2-14 are indefinite in scope because the preamble, e.g. claim 1, specifies “a first chip and a second chip), while claim 2, specifies “a first wafer and a second wafer”, in the same 

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
s 1-7, 11 is/are rejected under 35 U.S.C. 103 as being un-patentable over Iijima et al., US 2020/0295037.
Claim 1. Iijima discloses a semiconductor device (such as the one in fig. 1), comprising: 
-a first chip (item 2); 
-and a second chip (item 1) bonded to the first chip, 
-wherein the first chip includes: 
-a substrate (item 17); 
-a logic circuit (i.e. item 2, see 112 issue above) disposed on the substrate; 
-and a plurality of first pads (item 37) that are disposed above the logic circuit, are disposed on a first bonding surface where the first chip is bonded to the second chip (item 1), the plurality of first pads (i.e. floated portion that is not connected) not being electrically connected to the logic circuit, 
-the second chip includes: 
-a plurality of second pads (item 41) disposed on the plurality of first dummy pads; 
-and a memory cell array (item 11) disposed above the plurality of second dummy pads, 
-and wherein coverage of the first dummy pads on the first bonding surface is different between a first region and a second region, the first region separated from a first end side of the first chip, the second region disposed between the first end side and the first region (this would read through the structure of fig. 1, as the top surface is covered by item 12 which is different to item 14 at the bottom of the structure).
Iijima appears to not disclose “dummy pads”. However, [0016] of Iijima discloses that each of the metal pads 37 is an example of a first pad. Each of the metal pads 37 is, for example, a Cu (copper) layer or an Al (aluminum) layer. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used wherein the metal pads, as taught by Lijima to provide 

Claim 2. Iijima discloses a semiconductor device (such as the one in fig. 1), comprising:
-a first wafer (item 2); 
-and a second wafer (item 1) bonded to the first wafer, 
-wherein the first wafer includes: 
-a first substrate (item 17); 
-a logic circuit (item 1, as the above) disposed on the first substrate; 
-and a plurality of first pads (item 37) that are disposed above the logic circuit, are disposed on a first bonding surface where the first wafer is bonded to the second wafer, the plurality of first pads (i.e. floated portion that is not connected) not being electrically connected to the logic circuit, 
-the second wafer includes: 
-a plurality of second pads (item 41) disposed on the plurality of first dummy pads; 
-and a memory cell array (item 11) disposed above the plurality of second dummy pads, and coverage of the first dummy pads on the first bonding surface is different between a first region and a second region, the first region being separated from a dicing region of the first wafer, the second region disposed between the dicing region and the first region (this would read through the structure of fig. 1, as the top surface is covered by item 12 which is different to item 14 at the bottom of the structure [0032] discloses the memory chip 1 after the direction is reversed for bonding, and bonding and dicing are performed). 
Iijima appears to not disclose “dummy pads”. However, [0016] of Iijima discloses that each of the metal pads 37 is an example of a first pad. Each of the metal pads 37 is, for example, a Cu (copper) layer or an Al (aluminum) layer. Therefore, it would have been obvious to one of ordinary skill in the art at the time 

Claim 3. Iijima discloses the semiconductor device according to claim 2, wherein the dicing region does not include the first dummy pad on the first bonding surface. This limitation would read through the structure of fig. 1, as [0023] discloses that the substrate 17 of the present embodiment includes a first region located below via plug 44 and a second region located below the memory cell array 11. The first region is a region on right side in FIG. 1, and the second region is a region on left side in FIG. 1.

Claims 4-6. Iijima discloses the semiconductor device according to claim 1, above. 
Iijima appears to not disclose wherein the coverage in the first region is from 10 to 40% (claim 4); wherein the coverage in the second region is from 5 to 20% (claim 5); wherein a ratio of the coverage in the first region to the coverage in the second region is between 3:2 and 3:1 (claim 6). 
 However, it would have been well known in the art that the selection of a parameter such as a ratio of surface areas would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. Normally, it is to be expected that a change in a ratio would be an unpatent-able modification. Under some circumstances, however, changes such as this may impart patentability if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. Such ranges are termed "critical ranges" and the applicant has the burden of proving such criticality. (See In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934)). Therefore, as the general conditions of the claim 

Claim 7. Iijima discloses the semiconductor device according to claim 1, wherein the second region has a ring shape surrounding the first region. This limitation would read through the structure of fig. 1, as [0023] discloses that in a case where the shape of each of via plugs 44 is close to the columnar shape, the plug diameter of each of the via plugs 44 is a value close to the width W of each of the via plugs 44.

Claims 11-14. Iijima discloses the semiconductor device according to claim 1, above.
	Iijima appears to not disclose specifically: wherein a size of the first dummy pad in the first region and a size of the first dummy pad in the second region are the same (claim 11); wherein a pitch between the first dummy pads in the first region and a pitch between the first dummy pads in the second region are different (claims 12-13); wherein a size of the first dummy pad in the first region and a size of the first dummy pad in the second region are different (claim 14).
However, it would have been well known in the art that the selection of a parameter such as a ratio of surface areas would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. Normally, it is to be expected that a change in a ratio would be an un-patentable modification. Under some circumstances, however, changes such as this may impart patentability if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. Such ranges are termed "critical ranges" and the applicant has the burden of proving such criticality. (See In re Waite 77 USPQ .

     Allowable Subject Matter
7.      Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 (A).      Claim 8 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of a plurality of first active pads that are disposed above the logic circuit, are disposed on the first bonding surface, and are electrically connected to the logic circuit; the second chip further includes: a plurality of second active pads disposed on the plurality of first active pads; and coverage of the first active pads on the first bonding surface in a third region is equal to or more than the coverage of the first dummy pads in the first region. 

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.